Smith, 0. J.,
delivered the opinion of the court.
In this ease there was a verdict and judgment for the defendant. A motion was made for a new trial, which was overruled; and the case is brought before us upon the bill of exceptions filed to the judgment on the motion.
The suit was founded upon a note payable to the order of Walter G. Robinson, the plaintiff in error, made by John H. McRae, Lewis Aldridge, and Ralf Coffman, under their firm name of McRae, Aldridge & Coffman. McRae and Coffman made default. Aldridge filed two answers, in which the defences set up were: 1. That the note sued upon, was made by said McRae, and delivered to the plaintiff in discharge of the separate debts of McRae, Ralf Coff-man, Lewis Graves, and John H. Little, a mercantile firm then insolvent, which had done business under the name and style of McRae, Coffman & Co., and not on account of the indebtedness of McRae, Aldridge & Coffman. 2. That the note was not executed by the defendant, nor did he authorize its execution. The cause was submitted to the jury upon the issues tendered by and joined upon the answers.
The testimony shows that McRae, Aldridge & Coffman were commission merchants in the- city of New Orleans, where the note in suit was made. That, prior to the formation of the partnership between them, McRae and Coffman were partners in the firm of McRae, Coffman & Co., who were commission merchants, transacting business in New Orleans, and who had failed for a large amount. That Robinson, the plaintiff in error, held a bill drawn by one Thompson, upon McRae, Coffman & Co., and which was accepted by them; and that, after the formation of the partnership *357of McRae, Aldridge & Coffman, McRae, the active business member of the firm, was induced to make and deliver the note sued on, to Robinson, for the said acceptance of McRae, Coffman & Co., or in part payment of the same.
These facts, distinctly proved, were unquestionably sufficient to repel the legal presumption, which would otherwise exist, that the note in question was made, within the scope and about the legitimate business of the copartnership. And, hence, in order to hold the defendant, Aldridge, liable upon the note, it was incumbent on the plaintiff to prove that the note was made and delivered to Robinson? by McRae, with his knowledge and consent, or that he subsequently assented to and ratified the transaction.
The principles of law applicable to the subject were fully explained by the instructions to which no exception is taken. The fifth charge, delivered at the instance of the plaintiff, laid down the law as favorably for the plaintiff as the facts, upon any view which could be taken of them, would justify. And, without reciting the evidence, it is sufficient to state that the verdict is not manifestly wrong as being founded on no evidence, or found contrary to the great preponderance of it.
Judgment affirmed.